968 A.2d 1039 (2009)
In re Robert R. STONE, Jr., Respondent.
No. 08-BG-1596.
District of Columbia Court of Appeals.
April 15, 2009.
Before GLICKMAN and KRAMER, Associate Judges; and KING, Senior Judge.

ORDER
PER CURIAM:
On consideration of the order of the Virginia State Bar Disciplinary Board disbarring respondent from the practice of law in that jurisdiction, see In re Robert Ray Stone, Jr., VSB Nos. 05-141-4139 & 07-041-1180 (Mar. 21, 2008), this court's January 5, 2009, order suspending respondent from the practice of law in this jurisdiction pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, the statement of respondent and second motion for extension of time to respond, and respondent's motion to enjoin Bar Counsel, which we construe as a response to the order to show cause, and it appearing that respondent has failed to file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that respondent's second motion for extension is denied. It is
FURTHER ORDERED that Robert R. Stone, Jr., is hereby disbarred from the practice of law in the District of Columbia. D.C. Bar R. XI, §§ 3(a)(1), 11(c), (e). It is
FURTHER ORDERED that for purposes of reinstatement, respondent's disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).